Case: 14-50269       Document: 00512843446         Page: 1     Date Filed: 11/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 14-50269                                  FILED
                                   Summary Calendar                        November 20, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MARIO ALANIS ALEMAN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-511-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Mario Alanis Aleman challenges his sentence of, inter alia, 360 months’
imprisonment imposed after he pleaded guilty to conspiracy to possess, with
intent to distribute, 50 grams or more of methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(B), & 846. He asserts the district court erred by
using unreliable information to determine the drug quantity used to calculate




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50269     Document: 00512843446      Page: 2   Date Filed: 11/20/2014


                                  No. 14-50269

his base-offense level, and by increasing his offense level for his role as an
organizer or leader.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). A
factual finding is not clearly erroneous so long as it is plausible in the light of
the record as a whole. E.g., United States v. Njoku, 737 F.3d 55, 77 (5th Cir.
2013), cert. denied, 134 S. Ct. 2319 (2014) (citation omitted).
      Our analysis is limited to the quantity of drugs transported from Dallas,
Texas, to Austin, Texas, because this is the drug quantity the district court
assessed in determining Aleman’s base-offense level. The district court also
relied on the co-conspirators’ statements, reported through an investigating
officer’s testimony at the sentencing hearing, to find this drug quantity. An
investigation revealed Aleman and his co-conspirators distributed drugs. The
co-conspirators, according to the officer, corroborated each other’s statements
by reporting the same location of the supply of drugs, amount of drugs
transported per trip, and method of concealment. Aleman’s uncontradicted,
post-arrest statement further corroborated their statements regarding the
location of Aleman’s supply of drugs.         Given this indicia of reliability,
particularly the consistency and specificity of the co-conspirators’ statements,
and the absence of any rebuttal evidence, the district court’s drug-quantity




                                        2
    Case: 14-50269    Document: 00512843446       Page: 3   Date Filed: 11/20/2014


                                 No. 14-50269

finding was plausible in the light of the record as a whole and, therefore, not
clearly erroneous. E.g., Njoku, 737 F.3d at 78.
      The district court’s finding that Aleman was an organizer or leader
pursuant to Guideline § 3B1.1(a) was also plausible in the light of the record
as a whole and, therefore, not clearly erroneous. See id.; see also United States
v. Betancourt, 422 F.3d 240, 245-46 (5th Cir. 2005). Aleman managed the
supply of drugs from his source in Dallas, coordinated the delivery of drugs to
Austin, and supplied drugs to his co-conspirators for distribution. Evidence
that co-conspirators sold drugs on Aleman’s behalf, and that Aleman paid them
to transport drugs and drug proceeds, substantiates the conclusion that
Aleman exercised control and authority over his co-conspirators. Additionally,
evidence demonstrates Aleman received a larger share of the proceeds because
his co-conspirators sold drugs Aleman supplied on a consignment basis, and
they returned most of the proceeds to him. Aleman also exercised decision-
making authority by refusing to work with certain people.
      AFFIRMED.




                                       3